Case 18-51172-SCS            Doc 34 Filed 10/12/18 Entered 10/13/18 00:37:02                        Desc Imaged
                                  Certificate of Notice Page 1 of 2
                                     United States Bankruptcy Court
                                            Eastern District of Virginia
                                              Newport News Division
                                            2400 West Avenue, Suite 110
                                             Newport News, VA 23607

                                                            Case Number 18−51172−SCS
                                                            Chapter 13
                                                            Judge Stephen C. St. John

In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
David Glenn Caldwell
 9470 Chapman Forest Lane
Gloucester, VA 23061


Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: xxx−xx−1146

Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: NA



                                   NOTICE OF RESCHEDULED HEARING

Notice is hereby given that the previously scheduled hearing on

28 − Trustee's Objection to Confirmation of Chapter 13 Plan, Notice of Objection to Confirmation of Plan and
Notice of Scheduled Hearing on this Objection (Re: related document(s)23 Chapter 13 Plan and Related Motions
filed by David Glenn Caldwell) Hearing scheduled for 10/12/2018 at 09:30 AM at Newport News Courtroom,
U.S. Courthouse, 2400 West Avenue, Newport News, VA. Filed by Michael P. Cotter (Harris, Shannon)

has been rescheduled and will be held at:

Date: October 19, 2018             Time: 09:30 AM

Location:

U. S. Courthouse, 2400 West Avenue, Newport News, VA 23607




Dated: October 10, 2018                                     For the Court,

                                                            William C. Redden, Clerk
[van024BKAP.jsp 12/08]                                      United States Bankruptcy Court
        Case 18-51172-SCS              Doc 34 Filed 10/12/18 Entered 10/13/18 00:37:02                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 18-51172-SCS
David Glenn Caldwell                                                                                       Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-6                  User: moreheadd                    Page 1 of 1                          Date Rcvd: Oct 10, 2018
                                      Form ID: VAN024                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 12, 2018.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: exarmysinger@gmail.com Oct 11 2018 04:12:42     David Glenn Caldwell,
                 9470 Chapman Forest Lane,   Gloucester, VA 23061-7000
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 12, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 10, 2018 at the address(es) listed below:
              John P. Fitzgerald, III   ustpregion04.no.ecf@usdoj.gov
              Michael P. Cotter   ecftng@mpcch13.com
                                                                                            TOTAL: 2
